Title: The Virginia Convention, 2–27 June 1788 (Editorial Note)
From: 
To: 


Editorial Note
In contrast to the absolutism of eighteenth-century Europe, the nation forming in America between 1775 and 1789 took a popular course and thereby introduced republicanism on a large scale along with all the uncertainty that attends an appeal to the people. JM’s career as a political theorist was climaxed at the Federal Convention, but his ability to meet the opposition on the hustings and in the halls of debate was first tested to the full in the aftermath of his Philadelphia experience. Never before had JM been so beseeched by friends and neighbors to exert himself in an election—but the events between May 1787 and June 1788 were without parallel. What seems to be a one-stop campaign to win a place in the Richmond meeting could not, in fact, have succeeded if JM had not been regarded by the Orange County voters as a public man of unusual capability. The years of study and arduous public effort on behalf of republican institutions, his home state, and the nation were a prelude to the elevated station JM held in the spring of 1788, when Federalists naturally looked to him as their leader in the state ratification struggle. He set out for Richmond convinced that there was reason to be optimistic, but well aware that in a popular government there are always demagogues to battle and heads to be counted.

An anxious mood prevailed at Richmond in the camps of both friends and opponents of the Constitution because here, as in no other state, the two sides were evenly matched. Technically, ratification was only one state away. Elsewhere the opposition had been repeatedly baffled by skilled Federalist leaders. In Virginia, many of the ablest public men—including Patrick Henry, George Mason, and William Grayson—were arrayed against an unqualified ratification of the Constitution. Henry, the spellbinder from Prince Edward County, would carry the main burden of the Antifederalist attack. In many ways Henry was the antithesis of JM—his oratory was aimed at the viscera and, except during a memorable thunderstorm, he could always be heard. According to his opponents, Henry had a wild notion that the loose-jointed confederation ought to be made looser still. If rumors were to be credited, Henry favored creation of regional confederacies. Apart from that speculation, there were such real issues as the Mississippi navigation rights and British debts—both dry tinder awaiting “the torch of discord” (JM to Washington, 10 Apr. 1788). Below the surface there were whispers that the Indiana Company claims, anathema to many Virginia land speculators, might gain sanction under the Constitution.
The Virginia General Assembly was scheduled to meet on 23 June, which meant that in three weeks the issue would of necessity come to a head, for over sixty of the convention delegates were also legislators. Usually public bodies formed at a leisurely pace in Virginia, but the convention had nearly a full house present at its opening session. Caution, often the dominant factor in Virginia politics, prevailed. Neither side wished to gamble on a quick vote. An early Antifederalist maneuver that could jeopardize ratification seemed unlikely, so JM and his friends settled back to see how the battle lines would be drawn. A series of surprises resulted. The Antifederalists were anxious to avoid the examples of neighboring Pennsylvania and Maryland, where “uncandid and dangerous strategems” had brought quick and lopsided Federalist victories (Richard Henry Lee to Mason, 7 May 1788, Rutland, Papers of George Mason, III, 1042). George Mason accordingly moved that the Constitution should be debated clause by clause—a device that would ward off any precipitate action—and JM quickly agreed to the plan. Perhaps in astonishment, but certainly with a feeling that he had scored a point, Mason then moved that no vote on the Constitution could be taken “until the said constitution shall have been discussed, clause by clause, through all its parts” (Robertson, Virginia DebatesDavid Robertson, Debates and Other Proceedings of the Convention of Virginia (2d
        ed.; Richmond, 1805)., p. 15). The motion passed unanimously and both sides thought they had gained.
Once the debate began in earnest, Henry dominated the convention. For the first time in his life, however, he was overmatched in public debate. The convention lasted twenty-two days, and Henry took the floor on all but five, speaking as many as eight times at one meeting, with one diatribe lasting seven hours. In contrast, JM spoke chiefly in rebuttal, and oftentimes his voice was so low that he could not be heard throughout the meeting hall on Shockoe Hill. An unlucky attack of “bilious fever” hit JM when the debate was barely under way, but he had already delivered his first counterattack on 6 June in a deliberate, hard-hitting, logical speech. Meanwhile Henry’s magic worked its spell, even on shorthand reporter David Robertson, who was so overwhelmed on one occasion that he seems to have lost track and merely noted that “Here Mr. Henry strongly and pathetically expatiated on the probability of the president’s enslaving America, and the horrid consequences that must result” (Robertson, Virginia DebatesDavid Robertson, Debates and Other Proceedings of the Convention of Virginia (2d
        ed.; Richmond, 1805)., p. 52).
A seasoned but not spectacular debater, JM knew he was strongest where Henry was weakest—he had his facts straight and could rely on a logic that was unassailable. JM spoke more than any other Federalist in the convention, but he relied on Edmund Randolph, George Nicholas, and Henry Lee to carry the main attack on Henry, and concentrated in his own remarks (always conciliatory and respectful in tone) on winning over the undecided delegates by eliminating sources of confusion and suspicion. In his 6 June speech, which is characteristic of the others, JM systematically deflated Henry’s position by exposing his faulty logic, inaccurate reading of history, and misconstruction of the language of the document. In other notable speeches he assailed the Antifederalists’ position on direct taxation (11 June) and their claims that the Constitution would weaken the westerners in their efforts to make the Mississippi into a commercial passageway (13 June). He also sought to relieve anxieties over the languishing British debts and tried to picture the prosperity that ratification would bring through sound commercial regulations and a restoration of public credit.
Henry’s rambling speeches threw the plan to proceed section by section into a shambles, but JM’s patience became another Federalist asset. He realized that the struggle, both on the convention floor and out of doors, was “in the most ticklish state that can be imagined” (JM to Washington, 13 June 1788). By 18 June, as the struggle was nearing a decision, all attention was focused on the uncommitted delegates—particularly the eight from four key counties (Ohio, Monongalia, Harrison, and Randolph) between the Alleghenies and the Kentucky district. JM knew, as did his Antifederalist opponents, that both sides had eighty votes in a dead heat—the crucial eight delegates, “still fluctuating & undecided,” were no doubt courted relentlessly (Grayson to Dane, 18 June 1788 [DLC: Dane Papers]).
The last week of the convention, however, saw the Antifederalists’ confidence give way. On 23 June, Mason drew a gloomy picture of the future if the Constitution were ratified, and his predictions of “the most alarming consequences … popular resistance … [and] the dreadful effects which must ensue” confirmed JM’s impression that Mason had lost his effectiveness (Robertson, Virginia DebatesDavid Robertson, Debates and Other Proceedings of the Convention of Virginia (2d
        ed.; Richmond, 1805)., p. 418). After the legislature began its special session, the last three articles of the Constitution were hurriedly read. Then on 24 June came Henry’s last-ditch effort to have the convention accept forty amendments to the Constitution which would be sent “to the other states in the confederacy, for their consideration, previous to its ratification” (ibid., p. 424). By Henry’s move the Antifederalists hoped to sidetrack the ratifying process and ask for aid from other states in procuring both a bill of rights and drastic revisions of the Constitution. There was gossip about a call for a second national convention, which beguiled some lukewarm Federalists, but JM acted with mingled confidence and wariness. A Federalist proposal to head off Henry’s list of amendments, by accepting the notion that the Constitution needed some revisions through amendments “recommended to the consideration of the congress which should first assemble,” also lay before the delegates (ibid., p. 471). In his last major speech, JM warned that Henry’s plan for conditional amendments, if adopted, would bring forth “the extreme risk of perpetual disunion.” Always JM’s main argument returned to the proposition of “whether the Union shall or shall not be continued.” Conviction and eloquence could work wonders, and John Marshall conceded that JM had both in full measure when the jurist was later asked to name the most eloquent man he had known in public life. “Eloquence has been defined to be the art of persuasion. If it includes persuasion by convincing, Mr. Madison was the most eloquent man I ever heard” (Rives, Life of Madison, II, 612 n.). Perhaps Marshall was thinking back to 25 June 1788, when the eight doubtful delegates cast their lot with the Federalists to defeat Henry’s motion for conditional amendments, 80 ayes to 88 noes. The vote to ratify the Constitution was anticlimactic. Two days later JM and his friends accepted a long list of recommendatory amendments as a gesture of conciliation. JM breathed easier—there was no harm in a recommended list, so long as the second convention idea remained pigeonholed.
Although Henry’s power in state affairs had not been broken, his prestige had been diminished. Many questions of sectional interest had not been settled, and JM would join with the emerging national figures from Virginia in search of solutions. Much bitterness remained in the Antifederalists’ ranks, and in Henry’s vindictive backlash JM was denied a place in the newly created national Senate, a stroke JM anticipated and parried by seeking a place in the House of Representatives. His rebuff by the legislature was relatively unimportant. What mattered to JM was the Union, and at the Richmond convention the groundwork had been laid for three generations of Virginia statesmen to subordinate their local attachments to a stronger passion for an indivisible Union.
David Robertson’s effort to preserve the Richmond debates in stenographic form was noble but flawed. He was absent on at least one occasion, and on others he admittedly could not hear the speaker, or he skimmed over parts of speeches which struck him as “desultory,” or “some irregular conversation.” Recalling the situation almost forty years later, JM excused some of Robertson’s mistakes as “incident to long & fatiguing discussions” (JM to Jonathan Elliot, November 1827 [DLC]). With all these shortcomings, Robertson’s work (despite Antifederalists’ objections that he was a Federalist partisan) still provides the most comprehensive record of what occurred in any of the state ratifying conventions. The editors have here selected JM’s most important speeches and reprinted them from Robertson’s second edition (Richmond, 1805), which he revised by using the “steno-graphical manuscript which is preserved in his possession; part of it has been destroyed” (Robertson, Virginia DebatesDavid Robertson, Debates and Other Proceedings of the Convention of Virginia (2d
        ed.; Richmond, 1805)., p. viii). Brackets used by Robertson to enclose the recorder’s commentaries have been changed to parentheses. Proudly Robertson listed the high stations subsequently held by the leading participants. “When such talents were combined with such an unshackled and manly spirit of investigation, what could have been expected but luminous and valuable discussions?” (ibid., p. vii).
